ORDER

PER CURIAM.
Virgil A. Stallone (Defendant) appeals from the judgment upon his convictions by a jury for two counts of first-degree statutory sodomy, in violation of Section 566.062, RSMo 2000;1 two counts of first-degree child molestation, in violation of Section 566.067; one count of second-degree child molestation, in violation of Section 566.068; and two counts of first-degree sexual misconduct, in violation of Section 566.090, for which he was sentenced to concurrent terms of twenty-five years’ imprisonment for each sodomy count, fifteen-years’ imprisonment for each molestation count, and one-year imprisonment for the sexual misconduct count, with all sentences to run concurrently. We affirm.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed *706facts and restating the principles of law applicable to this case would serve no jurisprudential purpose. We have, however, provided a memorandum opinion for the use of the parties setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 30.25(b).

. Unless otherwise indicated, all further statutory references are to RSMo 2000.